DETAILED ACTION  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1 – 5, 11, 12 and 14 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frahnow et al. (2009/0272200, hereinafter Frahnow). 	Regarding claim 1, Frahnow discloses an apparatus comprising a sensor 11 comprising a pickoff (electrodes 29, 30) attached to a flow tube 13 (See Figs. 1 and 3), .            
    PNG
    media_image1.png
    549
    766
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    355
    592
    media_image2.png
    Greyscale

 	Regarding claim 2, the first angle is less than or equal to 100 degrees (See Fig. 1). 
 	Regarding claim 3, the first angle is less than or equal to 120 degrees (See Fig. 1).
  	Regarding claim 4, the wall 14 includes a sixth substantially planar section, wherein the fifth substantially planar section and the sixth substantially planar section form a second angle (See Fig. 1).  	Regarding claim 5, the second angle is equal to the first angle (See Fig. 1).
 	Regarding claim 14, the first angle is less than or equal to 100 degrees (See Fig. 1).
 	Regarding claim 15, the first angle is less than or equal to 120 degrees (See Fig. 1).
 	Regarding claim 16, the first angle is equal to the second angle (See Figs. 1-3).
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 7 – 10 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frahnow in view of Hanzawa et al. (JPS62170819, hereinafter Hanzawa, See IDS dated 2/10/20).
 	Regarding claim 7, Frahnow discloses an apparatus comprising a sensor 11 comprising a pickoff (electrodes 29, 30) attached to a flow tube 13 (See Figs. 1 and 3), a driver 23 coupled to the flow tube, the driver being configured to vibrate the flow tube; and the flow tube comprising a tube perimeter wall 14 comprising a first substantially planar section, a second substantially planar section coupled to the first substantially planar section to form a first angle, a third substantially planar section, a fourth substantially planar section, and a fifth substantially planar section (See Pg. 3, Para. 0029 and Pg. 4, Para. 0033). 	Frahnow fails to disclose a first channel division enclosed within and coupled to the tube perimeter wall, wherein the first channel division and the tube perimeter wall form a first channel and a second channel in the flow tube. 	However, Hanzawa discloses an apparatus comprising first channel divisions (splitting or separating plates) 102 enclosed within a pipe (tube or shell) 1, wherein the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Frahnow according to the teachings of Hanzawa for the purpose of, advantageously providing separating members since these types of devices excite a measured fluid with a tubular body to measure a flow rate (See the Abstract of Hanzawa).
 	Regarding claim 8, Frahnow fails to disclose that the first channel division is substantially planar. 	However, in Hanzawa, the first channel division is substantially planar (See Fig. 1).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Frahnow according to the teachings of Hanzawa for the purpose of, advantageously providing separating members since these types of devices excite a measured fluid with a tubular body to measure a flow rate (See the Abstract of Hanzawa).
 	Regarding claim 9, Frahnow fails to disclose a second channel division enclosed within and coupled to the tube perimeter wall, the second channel division dividing the second channel and a third channel in the flow tube. 	However, in Hanzawa, the apparatus comprises a plurality of channel divisions (splitting or separating plates) 102 enclosed within the pipe (tube or shell) 1, the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Frahnow according to the teachings of Hanzawa for the purpose of, advantageously providing separating members since these types of devices excite a measured fluid with a tubular body to measure a flow rate (See the Abstract of Hanzawa).
	Regarding claim 10, Frahnow fails to disclose that the second channel division is substantially planar and substantially parallel to the first channel division. 	However, in Hanzawa, the apparatus comprises a plurality of substantially planar and parallel channel divisions (splitting or separating plates) 102 that are enclosed within the pipe (tube or shell) 1 (See Fig. 1, Pg. 2, lines 1 – 3 and Pg. 3, lines 1 – 3).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Frahnow according to the teachings of Hanzawa for the purpose of, advantageously providing separating members since these types of devices excite a measured fluid with a tubular body to measure a flow rate (See the Abstract of Hanzawa).
	Regarding claim 17, Frahnow discloses that the tube perimeter wall comprises a first substantially planar section, a second substantially planar section coupled to the first substantially planar section that form a first angle a third substantially planar 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Frahnow according to the teachings of Hanzawa for the purpose of, advantageously providing separating members since these types of devices excite a measured fluid with a tubular body to measure a flow rate (See the Abstract of Hanzawa).
	Regarding claim 18, Frahnow fails to disclose that the first channel division is substantially planar. 	However, in Hanzawa, the first channel division is substantially planar (See Fig. 1). 	Therefore, it would have been obvious to one of ordinary skill in the art before 
	Regarding claim 19, Frahnow fails to disclose that the flow tube further comprises a second channel division enclosed within and coupled to the tube perimeter wall, the second channel division dividing the second channel and a third channel in the flow tube. 	However, in Hanzawa, the apparatus comprises a plurality of channel divisions (splitting or separating plates) 102 enclosed within the pipe (tube or shell) 1, the channel divisions dividing a second channel and a third channel in the flow tube (See Fig. 1, Pg. 2, lines 1 – 3 and Pg. 3, lines 1 – 3).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Frahnow according to the teachings of Hanzawa for the purpose of, advantageously providing separating members since these types of devices excite a measured fluid with a tubular body to measure a flow rate (See the Abstract of Hanzawa).

    Allowable Subject Matter
8. 	Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
    PNG
    media_image3.png
    52
    117
    media_image3.png
    Greyscale
, wherein the first pointed section is formed by the first substantially planar section and the second substantially planar section, the second pointed section is formed by the fifth substantially planar section and the sixth substantially planar section, and d is the maximum diameter d (204) of the tube perimeter wall perpendicular to the first pointed section to second pointed section height h” (referring to claim 6) in combination with the other limitations presented in claim 1 and “a first pointed section (816a) to a second pointed section (816b) height h (514) is 
    PNG
    media_image3.png
    52
    117
    media_image3.png
    Greyscale
, wherein the first pointed section is formed by the first substantially planar section and the second substantially planar section, the second pointed section is formed by the fifth substantially planar section and the sixth substantially planar section, and d is the maximum diameter d (204) of the tube perimeter wall perpendicular to the first pointed section to second pointed section height h” (referring to claim 13) in combination with the other limitations presented in claim 11.

 Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  	Bell et al. (10,794,745) disclose a vibratory meter with pointed flow tube. 	Bell et al. (2020/0249061) disclose a multichannel flow tube with supports. 	Schollenberger et al. (9,976,890) disclose a vibrating flowmeter and related methods. 	Bell et al. (10,718,649) disclose a multichannel flow tube. 	Bell et al. (10,895,483) disclose a vibratory flow meter with multichannel flow tube.10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        6/16/21